Case 2:20-cv-09582-JFW-E Document 79-4 Filed 05/24/21 Page 1 of 2 Page ID #:1551




                   EXHIBIT C




                                  EXHIBIT C
                                    -17-
Case 2:20-cv-09582-JFW-E Document 79-4 Filed 05/24/21 Page 2 of 2 Page ID #:1552


   From:             Skip Miller
   To:               Li, Luis
   Cc:               Lavoie, Craig; Emily A. Rodriguez-Sanchirico; "Boyle@psblaw.com"; Saigal, Mari T.; "panish@psblaw.com";
                     "lucas@psblaw.com"; "sanvictores@psblaw.com"; "jmjlaw@aol.com"; "Jmccaverty@counsel.lacounty.gov"; Mira
                     Hashmall; Jason H. Tokoro
   Subject:          Re: Bryant/Chester/Mauser v. County
   Date:             Friday, March 5, 2021 8:07:27 PM


  No Luis. We don't have the devices in our possession. They are personal cell phones, not County
  property; and their production needs to be compelled by subpena. In the IAB Report, you have the
  names of the people to be subpenoed, so it should be easy. Like with respect to the IAB Report,
  everybody should want--and we believe is entitled to--this data. We've discussed this all with your
  team before, but apparently, it didn't sink in. Please feel free to call me to hopefully cut through it.
  Thanks, Skip.

  From: Li, Luis [mailto:Luis.Li@mto.com]
  Sent: Friday, March 05, 2021 06:27 PM Pacific Standard Time
  To: Skip Miller
  Cc: Lavoie, Craig <Craig.Lavoie@mto.com>; Emily A. Rodriguez-Sanchirico; Kevin Boyle
  <Boyle@psblaw.com>; Saigal, Mari T. <Mari.Saigal@mto.com>; Brian Panish <Panish@psblaw.com>;
  Spencer R. Lucas <lucas@psblaw.com>; Marguerite S. Sanvictores <sanvictores@psblaw.com>;
  jmjlaw@aol.com <jmjlaw@aol.com>; Jonathan Mccaverty (jmccaverty@counsel.lacounty.gov)
  <jmccaverty@counsel.lacounty.gov>; Mira Hashmall; Jason H. Tokoro
  Subject: Re: Bryant/Chester/Mauser v. County

  Skip,
  Does the County have custody and control of the devices at issue? Please let us know as our
  response to your suggestion will be influenced by it. Thanks and have a good weekend.

  Luis Li
  Munger, Tolles & Olson LLP
  (213) 683-9205


           On Mar 5, 2021, at 5:47 PM, Skip Miller <smiller@millerbarondess.com> wrote:


           ﻿ Craig, We sent you a proposed forensic protocol for the cell phones that allegedly
            took crash site photos over four months ago; and still haven’t heard back. This is
            likely the key discovery in the case, to determine if any of the photos were
            actually disseminated or whether, as the IAB Report indicates, they were all
            deleted and destroyed. Your client has said she’s fearful that crash photos may
            show up on the Internet, and I don’t blame her for having this concern. The point
            of the forensic protocol is to facilitate a forensic examination of the cell phones
            and find out what happened to the photos. I would think your client would want to
            tie this critical point down. Please discuss this with your client and get back to us,
           yes or no, if you want to proceed with the forensic protocol/examination process.
            And of course we’ll get back to you on your questions, but thank you for the
            reminder. Skip.

           Sent from my iPhone



                                                     EXHIBIT C
                                                       -18-
